                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                                     PLAINTIFF


v.                                     Case No. 4:11-cr-40027-001


NEIL WILLIAMS                                                                             DEFENDANT

                                                ORDER

        Before the Court is Defendant Neil Williams’ Motion for Modification of the Terms of

Supervised Release. (ECF No. 31). The Court finds that no response is necessary and that the motion

is ripe for consideration.

        On November 2, 2012, the Court sentenced Defendant to eighty-seven months of

imprisonment, followed by a five-year term of supervised release. Defendant was released from

imprisonment on April 22, 2016, and his supervised release is set to end on April 21, 2021. On

February 27, 2020, Defendant filed the instant motion, stating that he has been afforded an employment

opportunity in Saint Croix, Virgin Islands. Defendant requests travel authorization to Saint Croix for

a period of ninety days, at which time he would return home and might later be asked by his employer

to travel to Saint Croix again for another ninety-day period. The U.S. Probation Office has advised

the Court that it has no objection to the request and that Defendant may be supervised from the U.S.

Probation Office in Saint Croix.

        Upon consideration, the Court finds that good cause has been shown for the motion.

Accordingly, the Court finds that Defendant’s motion (ECF No. 31) should be and hereby is

GRANTED. Defendant may travel to Saint Croix for employment purposes for a ninety-day period

and shall receive supervision from the U.S. Probation Office there. If Defendant seeks an additional

ninety-day travel authorization after that, he must file an additional motion seeking that relief.

        IT IS SO ORDERED, this 4th day of March, 2020.

                                                                 /s/ Susan O. Hickey
                                                                 Susan O. Hickey
                                                                 Chief United States District Judge
